Mr. Justice Steele
delivered the opinion of the court:
A judgment against Garbanati & Mershon was rendered by the county court of La Plata county. The case was taken by writ of error to the court of appeals. The court erred, it is said, in admitting in evidence certain exhibits produced by the plaintiffs. As these exhibits are not set forth in the abstract, we should not pass upon the objection. The judgment should not be disturbed. The defense was, that there was no partnership existing between the defendants. It was admitted that materials were furnished, and the reasonable value thereof is not in dispute. As the court rendered judgment against the defendants, it must have found either that a partnership existed or that the defendant, Garbanati, was estopped to. deny the partnership. There was evidence tending to show that Garbanati recognized Mershon as his partner. We cannot say that the finding was so manifestly against the weight of the evidence as, to warrant a reversal of the judgment, and it must be affirmed. Affirmed.
Chiee Justice Gabbert and Mr. Justice Campbell concur.